NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1100n.06

                                          No. 11-6521
                                                                                         FILED
                              UNITED STATES COURT OF APPEALS                           Oct 24, 2012
                                   FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk

JARRETT HAMILTON,                                   )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
GENERAL ELECTRIC COMPANY,                           )       KENTUCKY
                                                    )
       Defendant-Appellee.                          )



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Jarrett Hamilton, a pro se Indiana resident, appeals a district court judgment

entering a jury verdict rendered in favor of General Electric Company (GE).

       Hamilton filed a complaint against GE in a Kentucky state court, alleging that GE suspended

him and terminated his employment in retaliation for his filing a claim of age discrimination. GE

removed the case to the United States District Court for the Western District of Kentucky. In 2007,

the district court granted summary judgment to GE. In 2009, we reversed the district court’s

judgment and remanded the case for further proceedings. Hamilton v. Gen. Elec. Co., 556 F.3d 428,

430 (6th Cir. 2009). The district court denied Hamilton’s subsequent motions for recusal and to

continue the trial date. In November 2011, a jury returned a verdict in favor of GE.

       On appeal, Hamilton argues that the district court erred by denying his motion to recuse and

his motion to continue the trial. He also asserts that GE improperly coached its witnesses and

engaged in various forms of misconduct prior to and during the trial.



       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-6521
                                                -2-

       We review the denial of a motion to recuse for an abuse of discretion. Johnson v. Mitchell,

585 F.3d 923, 945 (6th Cir. 2009). A judge shall recuse “himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). He shall also recuse himself

“[w]here he has a personal bias or prejudice concerning a party,” or where he has a family member

who is either acting as a lawyer in the proceeding or otherwise has a substantial interest in the

outcome. 28 U.S.C. § 455(b)(1), (5). The district court did not abuse its discretion by denying

Hamilton’s motion to recuse. The fact that the judge’s son had previously worked for the law firm

representing GE was insufficient to call into question the judge’s impartiality or to otherwise require

recusal, given that Hamilton’s case was handled by the firm’s Louisville office, not its Nashville

office where the judge’s son had worked, and the judge’s son had no involvement with the case.

       We review the denial of a continuance for an abuse of discretion. Perkins v. Am. Elec. Power

Fuel Supply, Inc., 246 F.3d 593, 604 (6th Cir. 2001). The district court did not abuse its discretion

in denying Hamilton’s motion to continue, given that Hamilton had ample time to locate and contact

relevant witnesses and that he waited until several days before the scheduled trial to seek a

continuance.

       Finally, Hamilton’s claims that GE engaged in misconduct do not warrant relief because he

has neither cited specific instances of misconduct in the trial transcript, nor presented evidence to

support his allegations.

       The district court’s judgment is affirmed.